          Case 2:17-cv-02994-MMD-NJK Document 75 Filed 04/01/21 Page 1 of 2



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada
   Nevada Bar Number 14853
 3
   BRIAN W. IRVIN
 4 Assistant United States Attorneys
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Brian.Irvin@usdoj.gov
   Attorneys for the United States
 7

 8                          UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     Lenard E. Schwartzer, Chapter 7              Case No. 2:17-cv-02994-MMD-NJK
11   Bankruptcy Trustee for Jackie Hawkins,

12                        Plaintiff,              Stipulation to Dismiss

13                 v.

14   United States of America,

15                        Defendant.

16

17         IT IS HEREBY STIPULATED AND AGREED, between the Plaintiff, Lenard E.
18 Schwartzer, Chapter 7 Bankruptcy Trustee for Jackie Hawkins, through his counsel of

19 record, and Defendant, the United States of America, by and through its counsel of record,

20 //

21 //

22 //

23 //

24 //

25 //

26 //

27 //

28
           Case 2:17-cv-02994-MMD-NJK Document 75 Filed 04/01/21 Page 2 of 2




 1   that Plaintiff’s lawsuit against the United States hereby be dismissed, with prejudice,

 2   pursuant to the settlement agreement, with each party to bear their own fees and costs.

 3

 4          DATED this 1st day of April 2021.

 5

 6    MAINOR WIRTH LLP                            CHRISTOPHER CHIOU
                                                  Acting United States Attorney
 7
      /s/ Ash Marie Blackburn, Esq.               /s/ Brian W. Irvin
 8    ASH MARIE BLACKBURN ESQ                     BRIAN W. IRVIN
      Attorneys for Plaintiff                     Assistant United States Attorney
 9                                                Attorneys for the United States
10                                                 IT IS SO ORDERED:
11

12
                                                   UNITED STATES DISTRICT JUDGE
13
                                                   DATED:       April 1, 2021
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
